DISMISS and Opinion Filed February 27, 2020




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-20-00188-CV

                    JEFFORY G. SNOWDEN, Appellant
                                 V.
    BRIAN RAVKIND, TRACY EDMONDSON GAMBLE D/B/A FRISCO STRONG,
                    AND MEGAN DEWOLFE, Appellees

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-02116-2018

                              MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Before the Court is the motion of Jeffory G. Snowden for an extension of time to file a

petition for permissive appeal. Snowden seeks permission to appeal the trial court’s order signed

on January 10, 2020. A petition for permissive appeal must be filed within fifteen days after the

date the order to be appealed is signed. See TEX. R. APP. P. 28.3(c). An extension of time may be

granted if the party files the petition within fifteen days after the deadline and files a motion for

extension. See id. 28.3(d)(1)-(2).

       The petition for permissive appeal was due on January 25, 2020. See id. 28.3(c). Snowden

filed a timely extension motion on February 10, 2020. See id. 4.1(a), 28.3. However, he filed the

petition for permissive appeal on February 11, 2020, one day past the fifteen-day grace period.
Accordingly, we deny the motion for an extension of time to file the petition for permissive appeal

and dismiss the petition for permissive appeal as untimely.




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE

200188F.P05




                                               –2–